     Case 2:21-cv-07279-MWF-SK Document 1 Filed 09/10/21 Page 1 of 13 Page ID #:1



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   SCOTT M. GARRINGER
     Assistant United States Attorney
 3   Chief, Criminal Division
     JONATHAN GALATZAN
 4   Assistant United States Attorney
     Chief, Asset Forfeiture Section
 5   VICTOR A. RODGERS (Cal. Bar No. 101281)
     MAXWELL COLL (Cal. Bar No. 312651)
 6   Assistant United States Attorney
     Asset Forfeiture/General Crimes Sections
 7        Federal Courthouse, 14th Floor
          312 North Spring Street
 8        Los Angeles, California 90012
          Telephone: (213) 894-2569/1785
 9        Facsimile: (213) 894-0142/0141
          E-mail: Victor.Rodgers@usdoj.gov
10                Maxwell.Coll@usdoj.gov
11   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
12
                              UNITED STATES DISTRICT COURT
13
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
                                    WESTERN DIVISION
15
     UNITED STATES OF AMERICA,                Case No. 2:21-cv-07279
16
                Plaintiff,                    COMPLAINT FOR FORFEITURE
17
                      v.                      18 U.S.C. § 981(a)(1)(A) & (C)
18
     $1,083,740.00 IN U.S. CURRENCY           [FBI]
19   AND MISCELLANEOUS PRECIOUS
     ITEMS,
20
                Defendants.
21

22
           Plaintiff United States of America brings this claim against
23
     defendant $1,083,740.00 in U.S. Currency and Miscellaneous Precious
24
     Items (collectively, the “defendants”), and alleges as follows:
25
                                 JURISDICTION AND VENUE
26
           1.   The government brings this in rem forfeiture action
27
     pursuant to 18 U.S.C. § 981(a)(1)(A) & (C).
28
     Case 2:21-cv-07279-MWF-SK Document 1 Filed 09/10/21 Page 2 of 13 Page ID #:2



 1           2.   This Court has jurisdiction over the matter under 28 U.S.C.

 2   §§ 1345 and 1355.

 3           3.   Venue lies in this district pursuant to 28 U.S.C. § 1395.

 4                                PERSONS AND ENTITIES

 5           4.   The plaintiff in this action is the United States of

 6   America.

 7           5.   The defendants in this action were seized by law

 8   enforcement officers on or about March 22, 2021, at U.S. Private

 9   Vaults, which is located at 9182 Olympic Boulevard in Beverly Hills,

10   California, and consist of $1,083,740.00 and miscellaneous precious

11   items seized from boxes 4106 (miscellaneous precious items) and 4704

12   (currency) linked to Brian Sutton and his wife Samantha Safir.

13           6.   The defendant currency is currently in the custody of the

14   United States Marshals Service in this District while the defendant

15   miscellaneous precious items are in the custody of the FBI in this

16   District, where they will remain subject to this Court’s jurisdiction

17   during the pendency of this action.

18           7.   The interests of Brian Sutton and Samantha Safir may be

19   adversely affected by these proceedings.

20                                BASIS FOR FORFEITURE

21   Background Regarding U.S. Private Faults

22           8.   U.S. Private Vaults (“USPV”) is a company that was in the

23   business of renting safe deposit boxes to customers.          By providing

24   and promoting total anonymity, USPV catered to and attracted

25   criminals who sought to keep their identities and the source of their

26   cash beyond the reach of banks, regulators, the IRS, and law

27   enforcement.

28   / / /

                                             2
     Case 2:21-cv-07279-MWF-SK Document 1 Filed 09/10/21 Page 3 of 13 Page ID #:3



 1           9.    The company’s primary pitch to customers was anonymity, as

 2   reflected in its website that provided “Complete Privacy; Biometric

 3   Identification; No ID Required.”       USPV also boasted in its website

 4   “Our business is one of the very few where we don’t even want to know

 5   your name.       For your privacy and the security of your assets in our

 6   vault, the less we know the better.”        This advertisement appealed to

 7   persons engaged in activities which they wished to hide from legal

 8   authorities and law-abiding financial institutions.

 9           10.   USPV also posted on its website “Four Reasons to Store Your

10   Gold At USPV,” information designed to market the company’s services,

11   which led to many involved in criminal activities to rent boxes from

12   USPV.    The posting asserted:

13           Banks require clients to provide their social security

14           number and a photo identification as a condition for

15           renting a safe deposit box.    Your information is then filed

16           in the bank's central data system.     This information can be

17           easily accessed by government agencies (such as the IRS) or

18           attorneys armed with court orders. If no one is aware you

19           have a safe deposit box, the contents (your gold) are much

20           safer.

21   By advocating a service which circumvented the IRS and persons “armed

22   with court orders,” customers engaged in illegal activity were

23   attracted to and ultimately stored and secreted their criminal

24   proceeds (which the government has a legitimate interest in) at USPV,

25   instead of at banks or law-abiding financial institutions where their

26   illegal activities would more likely be uncovered.

27   / / /

28   / / /

                                             3
     Case 2:21-cv-07279-MWF-SK Document 1 Filed 09/10/21 Page 4 of 13 Page ID #:4



 1         11.   In the same post, “Four Reasons to Store Your Gold At

 2   USPV”, USPV stated:

 3         As government chartered institutions, banks are now

 4         required to file “suspicious activity reports.” . . . U.S.

 5         Private Vaults is not subject to federal banking laws and

 6         would only cooperate with the government under court order.

 7   By marketing services in this fashion, some persons who ultimately

 8   became USPV customers, were attracted by the advertisements because

 9   USPV’s safe deposit box storage facilities offered them a much safer

10   place to store their illegal criminal proceeds, unlike law-abiding

11   banks, so as to eliminate their fear of apprehension by law

12   enforcement and in promotion of their illegal activities.

13         12.   Further, and in order to shield customers from having law

14   enforcement uncover their illegal activity, USPV encouraged its

15   customers pay their box rental fees in cash.         In addition, USPV

16   charged customers significantly higher prices than those charged by

17   major banks, because USPV offered something which legitimate banks do

18   not: anonymity, a place to store illegally obtained cash, tips and

19   assistance in avoiding law enforcement and a willingness to look the

20   other way with regard to all types of criminal conduct.           And one of

21   USPV’s owners has gone so far as to brag about bringing to USPV

22   individuals selling marijuana and other drugs illegally, based on the

23   owner’s connections, by marketing USPV as a safe place for those

24   criminal actors and potential USPV customers to store their ill-

25   gotten gains.

26         13.   Not surprisingly, because USPV’s business model is designed

27   to appeal and cater to criminals, USPV has repeatedly been used by

28   criminals to store criminal proceeds.        Over the years, the contents

                                             4
     Case 2:21-cv-07279-MWF-SK Document 1 Filed 09/10/21 Page 5 of 13 Page ID #:5



 1   of specific boxes at USPV have been forfeited because they are the

 2   proceeds of criminal activity.       For example, on July 1, 2019,

 3   officers seized $215,653 from Michael Beaver, as he was leaving USPV,

 4   and then seized an additional $1,448,700 from his USPV boxes.

 5   Records from the Employment Development Department (the “EDD”), which

 6   is the California agency to whom employers must report wages earned

 7   by their employees, showed Beaver had no legitimate employment

 8   income.     In addition, Beaver’s phones revealed evidence of drug

 9   trafficking activity, and the in excess of $1.6 million funds were

10   forfeited as proceeds of unlawful activity.

11         14.    On April 21, 2019, a victim was kidnapped in San Diego and

12   brutally tortured in a warehouse, where the victim was hit with

13   sticks and baseball bats; stripped naked; hit with a hammer on the

14   victim’s toes; and set on fire.       Allan Newman was arrested and

15   charged with kidnapping for ransom, attempted murder, torture and

16   aggregated mayhem relative to the beating.         The victim had been

17   employed by a group of people who were engaged in distributing

18   counterfeit marijuana vaping cartridges, and the group believed the

19   victim had stolen a suitcase full of cash, which a vape cartridge

20   customer had left at the warehouse.         A portion of the funds had been

21   placed by the victim’s ex-wife in a safe deposit box at USPV, which

22   the ex-wife retrieved and used to pay the victim’s ransom.

23         15.    On March 6, 2018, officers seized $101,080 and 26 gold bars

24   from Vincent Ramos’ USPV box.       Ramos was the CEO of a company that

25   facilitated the importation, exportation and distribution,

26   internationally, of wholesale quantities of cocaine, heroin and

27   methamphetamine.     The currency and gold bars were forfeited, and

28   Ramos was indicted and pleaded guilty to Racketeering and Drug

                                             5
     Case 2:21-cv-07279-MWF-SK Document 1 Filed 09/10/21 Page 6 of 13 Page ID #:6



 1   Trafficking, in the Southern District of California.          See United

 2   States v. Ramos, Case No. 18cr1404-WQH.

 3           16.   In September 2016, officers seized $592,450 and $435,190,

 4   respectively, from two USPV boxes of Mikhail Malykhin, an individual

 5   who was the leader of an identity theft/computer intrusion fraud

 6   ring.    He and others were involved in a complex scheme involving

 7   altering hacked debit cards from a health insurance provider and

 8   altering the codes to cash out the debit cards.          Malykhin was

 9   indicted and pleaded guilty to committing access device fraud, and

10   the over $1,000,000 in funds seized from Malykhin’s boxes were

11   forfeited as proceeds of the fraud and were used to pay restitution

12   to victims of Malykhin’s fraud.       See United States v. Malykhin,

13   Central District of California Case No. 16cr0688-DMG.
14           17.   In November 2015, officers seized $1,543,400 from the USPV
15   box of Gerald Lebowitz, which he stated had been brought into the
16   United States illegally to avoid taxes.        However, further
17   investigation revealed that Lebowitz was part of a conspiracy to
18   distribute methaqualone, a controlled substance, and officers seized
19   over 45 kilograms of methaqualone powder and 12 canisters of the

20   chemical o-Taluidine, both chemical precursors, during the course of

21   the investigation.      The funds were forfeited as criminal proceeds.

22   See United States of America v. Lebowitz, Central District of

23   California Case No. 17cr-0053-CAS.

24           18.   On October 28, 2015, officers seized $500,000, 22 gold bars

25   and 15 gold coins from the USPV box of Cyrus Irani, who was the

26   master bookmaker and head of an illegal gambling organization that

27   operated both internet and traditional bookmaking operations, and

28   engaged in money laundering.       He pleaded guilty to Enterprise

                                             6
     Case 2:21-cv-07279-MWF-SK Document 1 Filed 09/10/21 Page 7 of 13 Page ID #:7



 1   Corruption, and 14 others in his organization were convicted of

 2   various gambling, money laundering and enterprise corruption charges.

 3   The assets found in Irani’s box were forfeited as criminal proceeds.

 4   The Property At Issue In This Case

 5         19.   The assets seized from the boxes at issue in this case are

 6   examples of persons storing assets from their illegal activity at

 7   USPV, as a result of USPV’s advertisements, marketing efforts and

 8   other transactions and activities over the web, on-line and in the

 9   mails, designed to induce persons to rent boxes at USPV to hide their

10   property.    The assets seized represent the proceeds of criminal

11   activity and were involved in money laundering activity, which

12   therefore renders them subject to forfeiture.

13         20.   This case pertains to the currency seized from Brian

14   Sutton’s USPV box and is related to the following additional assets

15   seized from boxes at USPV: $709,900.00 seized from box number 4502

16   linked to Felix Lantsman; $250,000.00 seized from box number 2300

17   linked to Jaid Groban; and $325,680.00 seized from box 6615 linked to

18   Hershel Tsikman.     A criminal felony complaint has been filed against

19   Brian Sutton, Felix Lantsman, Hershel Tsikman, Jaid Gorban and

20   others, in a massive 94-count health care fraud case filed in Santa

21   Clara Superior Court in May 2020.       See The People of the State of

22   California v. David Sutton, Brian Sutton, Vladimir Tsikman, Hershel

23   Tsikman, Roman Kardonskiy, Jaid Gorban, et al., Santa Clara Superior

24   Court Case No. C2007796.      The charges against these USPV boxholders

25   include violations of the following sections of the California Penal

26   Code: §§ 186.10(a) (money laundering), 487(a)(grand theft of personal

27   property), 530.5(a) (using personal identifying information without

28   authorization), 550(a)(1) (presenting false or fraudulent insurance

                                             7
     Case 2:21-cv-07279-MWF-SK Document 1 Filed 09/10/21 Page 8 of 13 Page ID #:8



 1   claim), 550(a)(6) (making a fraudulent claim for health care benefit)

 2   and 550(b)(3) (concealing or failing to disclose an event affecting a

 3   right to an insurance benefit).       In addition, the charges include

 4   violations of the California Business & Professions Code, including

 5   §§ 650 (unlawful rebates for patient referrals) and 4324(a) (forgery

 6   of a prescription).     The felony complaint against these USPV

 7   boxholders sets forth the following information.

 8         21.   Global Marketing Research Group (“Global Marketing”) is a

 9   call center at the heart of a large-scale state-wide multi-million-

10   dollar criminal conspiracy to commit insurance fraud and money

11   laundering.    When the felony complaint was filed, it was estimated

12   that insurance carriers had been defrauded in amounts exceeding

13   $50,236,000.00, and that the attempted fraudulent billing was more

14   than $75,340,000.00.

15         22.   Under the direction of Sutton, Tsikman and others, non-

16   medical telemarketers working at Global Marketing made unsolicited

17   calls to individual members of the general public, asking if they

18   would like prescription topical pain cremes or medical braces at no

19   personal cost.    The telemarketers would inundate the general public

20   with telephone calls (sometimes making as many as 30 to 60 calls to a

21   target) seeking insurance billing information, using a script drafted

22   by Global Marketing’s management team.        The calls were designed to

23   induce the victims to order durable medical equipment (DME) or

24   various medicated creams from DME suppliers and pharmacies.           In

25   addition, the Global Marketing management team instructed the

26   telemarketers to use specific personal information to gain the target

27   victims’ trust or attempt to confuse the victims into believing the

28   calls originated from the victims’ insurance company or doctor’s

                                             8
     Case 2:21-cv-07279-MWF-SK Document 1 Filed 09/10/21 Page 9 of 13 Page ID #:9



 1   office.     During the calls, the victims were caused by the

 2   telemarketers to divulge their personal identifying information,

 3   including names, dates of birth, insurance policy information, social

 4   security numbers and recent surgeries.

 5         23.    The members of the conspiracy facilitated and directed the

 6   preparation and submission of fraudulent prescriptions for DME and a

 7   variety of paid cremes in multiple ways.        Among other things, the co-

 8   conspirators used doctors’ personal identifying information without

 9   approval for the specific patient; prepared and sent prescriptions to

10   pharmacies without the prescribing doctor communicating with the

11   patient; facilitated the receipt by victims of pain cremes or DME the

12   victims neither wanted nor requested; and facilitated target victims’

13   receipt of products repeatedly even though the victims did not

14   request a refill.

15         24.    Tsikman made separate agreements with individual doctor and

16   doctor groups to sign fraudulent prescriptions, and drafted versions

17   of standardized and easy-to-complete prescription pads for pain

18   cremes and for DME that could be submitted to pharmacies to fill the

19   fraudulent prescriptions.      In addition, Tsikman and Sutton prepared

20   and directed the preparation of fraudulent prescriptions for doctors

21   to approve.    The co-conspirators would pre-prepare fraudulent

22   prescriptions that were later signed by doctors who never

23   communicated with the patient.       In addition, the scheme members would

24   prepare and submit fraudulent prescriptions that were forged using

25   names of doctors who never approved the prescriptions and had not

26   communicated with the target victims.

27         25.    Further, co-conspirators purchased pharmacies (such as

28   boxholder Lantsman, who acquired Van Nuys Pharmacy) that were mutated

                                             9
     Case 2:21-cv-07279-MWF-SK Document 1 Filed 09/10/21 Page 10 of 13 Page ID #:10



 1    into mills for fulfilling fraudulent prescriptions for pain creams

 2    and DME sold to target victims by Global Marketing.          The mutant

 3    pharmacies then billed victim companies tens of millions of dollars

 4    in fraudulent prescriptions.       In furtherance of their unlawful

 5    activity, the co-conspirators (including Sutton, Gorban and Tsikman)

 6    sent large amounts of money via wire transfer in order to promote the

 7    carrying on of their illegal activities.

 8          26.   In addition to the state proceeding, certain of these

 9    boxholders are the subject of an ongoing federal health care fraud

10    investigation.    The investigation, like the state criminal action,

11    pertains to submitting false insurance claims and the submission of

12    those claims to pharmacies.

13                               FIRST CLAIM FOR RELIEF

14          27.   Plaintiff incorporates the allegations of paragraphs 1-26
15    above as though fully set forth herein.
16          28.   Based on the above, plaintiff alleges that the defendants
17    constitute or are derived from proceeds traceable to, or a conspiracy
18    to commit violations of 18 U.S.C. §§ 220 (illegal remunerations for
19    referrals), 1343 (wire fraud) and/or 1347 (health care fraud), each

20    of which is a specified unlawful activity as defined in 18 U.S.C.

21    §§ 1956(c)(7)(A), 1956(c)(7)(F) and 1961(1)(B).          The defendants are

22    therefore subject to forfeiture pursuant to 18 U.S.C. § 981(a)(1)(C).

23                               SECOND CLAIM FOR RELIEF

24          29.   Plaintiff incorporates the allegations of paragraphs 1-26

25    above as though fully set forth herein.

26          30.   Based on the above, plaintiff alleges that the defendants

27    constitute property involved in multiple transactions or attempted

28    transactions in violation of 18 U.S.C. § 1956(a)(1)(A)(i) or

                                             10
     Case 2:21-cv-07279-MWF-SK Document 1 Filed 09/10/21 Page 11 of 13 Page ID #:11



 1    (a)(1)(B)(i), or property traceable to such property, with the

 2    specified unlawful activity being a violation of 18 U.S.C. §§ 220,

 3    1343 and/or 1347.     The defendants are therefore subject to forfeiture

 4    pursuant to 18 U.S.C. § 981(a)(1)(A).

 5                               THIRD CLAIM FOR RELIEF

 6            31.   Plaintiff incorporates the allegations of paragraphs 1-26

 7    above as though fully set forth herein.

 8            32.   Based on the above, plaintiff alleges that the defendants

 9    constitute property involved in multiple transactions or attempted

10    transactions in violation of 18 U.S.C. § 1957(a), or property

11    traceable to such property, with the specified unlawful activity

12    being a violation of 18 U.S.C. §§ 220, 1343 and/or 1347.           The

13    defendants are therefore subject to forfeiture pursuant to 18 U.S.C.

14    § 981(a)(1)(A).

15            WHEREFORE, plaintiff United States of America prays:

16            (a)   that due process issue to enforce the forfeiture of the

17    defendants;

18            (b)   that due notice be given to all interested parties to

19    appear and show cause why forfeiture should not be decreed;

20            (c)   that this Court decree forfeiture of the defendants to the

21    United States of America for disposition according to law; and

22    / / /

23    / / /

24    / / /

25    / / /

26    / / /

27    / / /

28    / / /

                                             11
     Case 2:21-cv-07279-MWF-SK Document 1 Filed 09/10/21 Page 12 of 13 Page ID #:12



 1          (d)   for such other and further relief as this Court may deem

 2    just and proper, together with the costs and disbursements of this

 3    action.

 4    Dated: September 8, 2021           TRACY L. WILKISON
                                         Acting United States Attorney
 5                                       SCOTT M. GARRANGER
                                         Assistant United states Attorney
 6                                       Chief, Criminal Division

 7
                                         _______/s/___________________
 8                                       VICTOR A. RODGERS
                                         MAXWELL COLL
 9                                       Assistant United States Attorneys
                                         Asset Forfeiture/General Crimes
10                                       Sections

11                                       Attorneys for Plaintiff
                                         UNITED STATES OF AMERICA
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             12
     Case 2:21-cv-07279-MWF-SK Document 1 Filed 09/10/21 Page 13 of 13 Page ID #:13



 1                                     VERIFICATION

 2          I, Lynne Zelhart, hereby declare that:

 3          1.   I am a Special Agent with the Federal Bureau of

 4    Investigation.

 5          2.   I have read the above Complaint for Forfeiture and know the

 6    contents thereof.

 7          3.   The information contained in the Complaint is either known

 8    to me personally, was furnished to me by official government sources,

 9    or was obtained pursuant to subpoena.        I am informed and believe that

10    the allegations set out in the Complaint are true.

11          I declare under penalty of perjury under the laws of the United

12    States of America that the foregoing is true and correct.

13          Executed on September 5, 2021 at Los Angeles, California.

14

15                                            /s/ Lynne Zelhart
                                                  Lynne Zelhart
16

17

18

19

20

21

22

23

24

25

26

27

28

                                             13
